MORRISON, Judge.
*306The offense is driving while intoxicated; the punishment, a fine of $50.00.
Officer Burnett testified that on the night in question he stopped appellant’s automobile in the city of Tyler, concluded that appellant was intoxicated, and placed him under arrest.
Officers Richardson and Matthews testified that they transported appellant from the place of his arrest to jail and gave their opinion that he was intoxicated.
Appellant and his witness McCrary admitted that appellant was driving the automobile but denied that he was intoxicated.
: The jury resolved the issue of appellant’s intoxication against him, and we find the evidence sufficient to support the verdict.
<- Bill of Exception No. 1 complains of the trial court’s failure to give appellant’s requested charge defining intoxication. We have held such a charge unnecessary. Eddins v. State, 155 Tex. Cr. Rep. 202, 232 S. W. 2d 676, and cases there cited.
We have examined appellant’s bills of exception Nos. 2 and 3 relating to argument of the prosecutor and fail to find error reflected therein.
Finding no reversible error, the judgment of the trial court is affirmed.